    Case 19-10975      Doc 293     Filed 03/19/21 Entered 03/19/21 09:28:02        Desc Main
                                    Document     Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

  In re:
  SERGE OHANES KARAMOUSSAYAN,                     Ch. 13
    Debtor                                        19-10975-JEB


                             Proceeding Memorandum and Order

MATTER:
#253 Motion of Massachusetts Department of Revenue to Dismiss Case

Decision set forth more fully as follows:
Hearing held. For the reasons set forth on the record, the Motion is allowed and the case is
dismissed.

Dated: 3/18/2021                                  By the Court,




                                                  Janet E. Bostwick
                                                  United States Bankruptcy Judge
